DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a biasing member in claims 1, 13, and 21, and a retention mechanism in claim 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crossman et al. (US 5,300,030) in view of Post et al. (US 3,742,948).
With regard to claim 1, Crossman et al. teach a syringe, comprising: a syringe body defining a syringe cavity and a syringe port, wherein the syringe port is in fluid communication with the syringe cavity (Fig. 1 syringe body includes 1 and 18 with port at 22 and a cavity within 18); a first plunger comprising a first plunger shaft extending from the first plunger, the first plunger disposed within the syringe cavity and defining a first chamber in the syringe cavity, wherein the first chamber is in fluid communication with the syringe port (Fig. 1 plunger 28 shaft 27 and 8); a biasing member coupled to the first plunger shaft, wherein the biasing member urges the first plunger to advance toward the syringe port (Figs. 1-3 member 14); and a retention mechanism releasably coupling the first plunger shaft to the syringe body, wherein the retention 
With regard to claim 2, see the transition from Figs. 1-3.
With regard to claim 3, member 11 is taken as a syringe cap which is coupled to the syringe body 1 (Fig. 1).
With regard to claims 6 and 7, member 13 is taken as the priming stop which is coupled to the syringe body via the overall intervening device structures which limits the travel of the plunger as it engages a surface of the slot 16 (Fig. 3).  16 is one of a plurality of slots the other is shown at 17 (Fig. 3).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crossman et al. (US 5,300,030) and Post et al. (US 3,742,948) as applied to claim 1 above, and further in view of Buchine et al. (US 2015/0174336 A1).
With regard to claim 4, Crossman et al. teach a device substantially as claimed but does not disclose the spring goes from the extended state to the retracted state.  However, Buchine et al. teach equivalently using tension or compression spring for delivery ([0115], [0116]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a spring which goes form an extended state to a retracted state in Crossman et al. as Buchine et al. teach tension and compression springs are both well-known and may be equivalently used.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okihara et al. (WO 2019/188853 A1, US 2021/0008289 A1 used as translation) in view Shetty et al. (US 2016/0220761 A1).
With regard to claim 13, Okihara et al. teach a medication delivery system, comprising: a syringe, comprising: a syringe body defining a syringe cavity and a syringe port, wherein the syringe port is in fluid communication with the syringe cavity (Fig. 4 members 2 and 6, port 21); a first plunger comprising a first plunger shaft extending from the first plunger, the first plunger disposed within the syringe cavity and defining a first chamber in the syringe cavity, wherein the first chamber is in fluid communication with the syringe port (Figs. 4 and 7 plunger 22 shaft 8); a biasing member coupled to the first plunger shaft, wherein the biasing member urges the first plunger to advance toward the syringe port (Figs. 4 and 13 member 12, [0102]); and a retention mechanism releasably coupling the first plunger shaft to the syringe body, wherein the retention .

    PNG
    media_image1.png
    322
    194
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    324
    474
    media_image2.png
    Greyscale

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2004/0024367 A1) in view of Lippe et al. (US 6,171,276).
With regard to claim 21, Gilbert teaches a medication delivery system, comprising: a syringe, comprising:3Application No.: 16/403,406In Reply to Office Action of December 21, 2021 a syringe body defining a syringe cavity and a syringe port, wherein the .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new limitations are addressed above in the current rejection.  The amendments to the claims are sufficient to overcome the previous objections and rejections under 35 U.S.C. 112.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783